





CITATION:
R. v. Calvert, 2011 ONCA 379



DATE: 20110513



DOCKET: C52947



COURT OF APPEAL FOR ONTARIO



Weiler, Gillese and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Terrance Calvert



Appellant



Sonya Shikhman, for the appellant



Dena Bonnet, for the respondent



Heard: May 12, 2011



On appeal from the decision of the summary conviction appeal
          court dated November 1, 2010 by Justice H. K. OConnell of the Superior Court
          of Justice, dismissing the appeal from the conviction entered on February 19,
          2009 by Justice J. R. Morgan of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

Mr. Calvert was convicted of operating a motor vehicle while having a
    blood alcohol concentration in excess of 80 mg/100 mL.  He was given a
    two-month intermittent sentence.

[2]

At trial, defence counsel asked no questions in cross-examination of the
    arresting officer as to how long it took him to reach the police station from
    the scene of the arrest.  Nonetheless, in submissions, he challenged the
    officers evidence on this point.  The trial judge searched Google maps in
    assessing the defence submission.  He concluded that the breathalyser tests had
    been given as soon as practicable.

[3]

Mr. Culvert appealed his conviction.

[4]

Justice OConnell, the Summary Conviction Appeal Judge, dismissed the
    appeal.  He rejected the appellants argument that the trial judge had
    exhibited bias by relying on Google maps when considering the 29-minute period
    between the time of arrest and the time of arrival at the police station.  He
    found that although the trial judge did look up Google maps on his own
    initiative, there was evidence that the issue of judicial notice was put before
    him.

[5]

The appeal judge concluded that the 29-minute period was not fatal to a
    finding that the breath test was administered as soon as practicable, and
    that the issue of judicial notice having been raised, the trial judge was
    entitled to refer to Google maps for the purpose of ascertaining the distance
    between the scene of arrest and the police station.

[6]

Mr.
    Calvert now seeks leave to appeal to this court.

[7]

We
    would not grant leave to appeal.

[8]

There is no clear error in the decision below and the issue raised on
    appeal has no significance to the administration of justice.  The as soon as practicable
    test is well settled and, in the circumstances of this case, it was reasonable
    for the trial judge to take judicial notice of the distance between the arrest
    scene and the police station.  In this regard, we note that the appellant
    accepts that generally speaking maps may be relied on by the courts when taking
    judicial notice because maps are a readily accessible source of indisputable
    accuracy.

[9]

Thus, the appellant has not met the test for leave to appeal a summary
    conviction, as articulated by this court in
R. v. R.R.
, [2008] O.J. No.
    2468 and leave is refused.


